Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5, 6 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay et al. (US 2011/0319729).
Regarding claim 1, Donnay et al. disclose an applicator (200; Figures 7 and 8) for applying an on-skin assembly to skin of a host, the applicator comprising: an on-skin assembly (14/122/218/1100; ¶[0111]) including a base (122) and an analyte sensor (14) for insertion into the skin of the host (¶[0112]); an insertion assembly (230 or 224 or 230/224) configured to insert the analyte sensor of the on-skin assembly into the skin of the host; a housing (202) that the insertion assembly and the analyte sensor are positioned within (Figure 7), the housing comprising a first aperture (unlabeled aperture defined by interior of member 212 through which the sensor passes - Figure 8) through which the analyte sensor  is configured to pass (Figures 7 and 8); an actuation member (214) configured to, upon activation, actuate the insertion assembly to insert the analyte sensor into the skin of the host (¶[0178], [0179]); a removable cap (204; Figure 4) secured to the housing and sealing the first aperture.
Donnay et al. fail to disclose for the above embodiment that removable cap has a second aperture with a layer as claimed.  Donnay et al. disclose that the cap may have apertures and a compartment for desiccant (¶[0157]).
Donnay et al. disclose another embodiment of the cap (Figure 33) having a second aperture (defined by lower rim holding desiccant 390 or unlabeled apertures above desiccant) and a layer (392 or 394) coupled to the removable cap and sealing the second aperture between an internal environment of the housing and an external environment of the housing.  The layers allowing the cap to hold a desiccant and allow the desiccant to communicate with the housing interior (¶[0188]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cap (204) of Donnay et al. with the apertures and layers of the Figure 33 embodiment (either aperture and either layer can be regarded as the claimed second aperture and layer) in order to provide the cap with a desiccant as expressly intended by Donnay et al.
Regarding claim 2, the layer (392) is releasable from the applicator (¶[0188]).  
Regarding claim 5, the on-skin assembly comprises a transmitter (¶[0122]).  
Regarding claim 6, the on-skin assembly comprises an adhesive layer (218) configured to adhere the on-skin assembly to the skin of the host.  
Regarding claim 9, there is at least one protrusion (224) configured to inhibit rolling of the applicator.  
Regarding claim 10, the housing comprises a vent (216) configured to be permeable to a sterilizing gas.  
Regarding claim 11, a sealing element (206) is configured to seal the vent.  
Regarding claim 12, the layer is configured to seal both the second aperture and the actuation member (from gas entering through the cap).  
Regarding claim 13, the actuation member comprises a material that is permeable to a sterilizing gas (perforated member 206 cab be considered as part of the actuation member since it is adhered to it (¶[0156]).
Regarding claim 14, the layer comprises at least one of a metallic foil, a metallic substrate, an aluminum oxide coated polymer, parylene, a polymer coated with a metal applied via vapor metallization, a silicon dioxide coated polymer, or any material having a moisture vapor transmission rate less than 10 grams/100in2 or preferably less than 1 grams/100in2 (¶[0188]).
Regarding claim 15, the layer comprises a peelable layer (can be at least torn away in a peeling motion ¶[0188]). 
Regarding claim 16, layer is configured to provide a tamper indication when removed (the foil could be torn when removed which would be a tamper indication).  
Regarding claim 17, the peelable layer is configured to seal the first aperture of the housing (¶[0188]).  
Regarding claim 18, the peelable layer is configured to further seal the actuation member (from gas or moisture entering through the cap).  
Regarding claim 19, the peelable layer is configured to seal a vent configured to be permeable to a sterilizing gas.  
Regarding claim 20, the layer (394) is configured to allow sterilizing gas to permeate through the layer to ingress through the layer into the internal environment of the housing (¶[0188]).  
Regarding claim 21, the removable cap includes at least one aperture channel (unlabeled apertures in Figure 33; the aperture sealed by layer 392 being the claimed second aperture) configured to allow for the sterilizing gas to ingress into the housing (¶[0188]).  
Regarding claim 22, the at least one aperture channel is raised from the second aperture (Figure 33).  
Regarding claim 23, the insertion assembly includes a needle (224) positioned within the housing (Figure 7).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay et al. (US 2011/0319729) in view of Walter (US 2019/0083017).
Regarding claims 7 and 8, Donnay et al. fail to disclose a support member as claimed.  Donnay et al. intend to insert an analyte sensor (14) into the skin (¶[0112]).
Walter discloses a support member (146; Figure 1B) being an elastomeric membrane (¶[0188], [0189]; Figure 1B) which seals a sensor (122) from the external environment after insertion (¶[0189]; Figure 2B).  Note that the sensor and insertion assembly of Donnay et al. have a very similar design as Walter (Figures 16 and 17 of Donnay et al.; Figure 2A of Walter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the support member of Walter around the insertion assembly (224) of Donnay et al. as one skilled in the art would recognize that this would prevent contamination of the insertion site.  As clear from Figure 1B of Walter, the support member would prevent at least some lateral movement of their insertion assembly (144) as well as that of Donnay et al. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771